CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS

EXHIBIT BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE

COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED. [***]

Exhibit 10.1

 

LOGO [g842208snap0001.jpg]

 

 

CASH-BASED INCENTIVE COMPENSATION PLAN

FISCAL YEAR 2020

OFFICERS

LEVEL 8

 

 

 

I.

PURPOSE

The purpose of this cash-based incentive compensation plan (the “Plan”) is to
define a mechanism for stimulating and rewarding the achievement of business
goals by eligible employees, as proposed by the Compensation Committee of the
Board of Directors of the Company (the “Board”) and agreed by the Board.

 

II.

SCOPE

This Plan includes certain executives as designated by the CEO (collectively
“Executives”) of Meridian Bioscience, Inc. and its subsidiaries (the “Company”).

 

III.

ELIGIBILITY REQUIREMENTS

Eligibility for participation in this Plan is limited to elected officers and
the executives of the Company as determined in the sole discretion of the
Compensation Committee of the Board (the “Participants”).

 

  1.

Executives hired after October 1, 2019 are eligible for a pro-rated bonus based
on the number of days employed during the fiscal year.

 

  2.

Executives who terminate before September 30, 2020 for any reason are not
eligible for a bonus unless the Compensation Committee approves eligibility
prior to termination and subject to the terms of any applicable Change in
Control Agreement executed with the terminating Executive.

 

  3.

Executives who terminate after September 30, 2020 but prior to the date the
bonus is paid are eligible for bonus, except in the case where the Executive is
terminated for Cause as defined in the Meridian Bioscience, Inc. 2012 Stock
Incentive Plan.

 

  4.

The Company expects that any payments earned under this Plan will be paid by
December 15, 2020.

 

IV.

PERFORMANCE TARGETS AND PAYOUT PERCENTAGES

The Plan consists of three components, with a weighting factor assigned to each:
Consolidated Net Revenues (30% weighting), Consolidated Operating Income (30%
weighting), and Individual Performance (40% weighting). The Plan is designed to
payout 40% of base salary at target. The Compensation Committee shall be
responsible for determining if the targets have been met and may not increase
compensation payable under this Plan in excess of the amounts provided herein.
Subsequent to the Compensation Committee’s determination that targets have been
met, each Participant shall receive a cash lump sum payment of the bonus, less
required payroll withholdings. In no event shall payment be made later than two
and one-half (2 1⁄2) months following the Company’s fiscal year end; provided¸
however, the Participant may make the deferral election described in Section VI.

See APPENDIX I for payout percentages at the various levels of Revenue,
Operating Income and Individual Performance achievement.

 

1



--------------------------------------------------------------------------------

V.

NON-GAAP MEASUREMENT

Non-GAAP items shall consist of items disclosed in the Company’s Non-GAAP
Financial Measures disclosures in the fiscal 2020 Form 10-K. Upon the proposal
of the Compensation Committee, the Board may in its discretion consider non-GAAP
items, which may include restructuring and extraordinary charges, in the
calculation of Operating Income.

In the event of an acquisition during the Plan year, to the extent not already
captured in the non-GAAP disclosures noted above, the Board, upon the proposal
of the Compensation Committee, may in its discretion consider restructuring,
purchase accounting and extraordinary charges associated with such acquisitions
as disclosed in the Company’s Form 10-K to be considered in the calculation of
Operating Income.

Additionally, the Compensation Committee will determine the treatment of revenue
and/or operating income or operating losses from acquired companies in the
calculation (acquired during the fiscal year). For example, the Compensation
Committee may exclude the revenue and/or operating income or loss of the
acquired company from the calculation or the Compensation Committee may approve
new revenue and operating income targets developed by management reflecting the
impact of the acquisition.

The Compensation Committee shall evaluate certain events, in its discretion, for
determination of treatment in the bonus calculation. Examples include the impact
of tax legislation and the impact of implementing new accounting standards.

 

VI.

DEFERRAL OF BONUS PAYMENT

Executives may elect to defer payment of bonus to no later than January 15,
2021. Such election must be made in writing prior to March 31, 2020.

 

VII.

GENERAL PROVISIONS

 

  1.

Payments will be made in a cash lump sum payment, less required payroll
withholdings, and will be paid on or about December 15, 2020.

 

  2.

For U.S. Participants, appropriate withholdings will be deducted from the bonus
award, including income taxes, FICA, and 401k plan contributions. Appropriate
withholdings will also be made for international employees based on local
requirements.

 

  3.

A Participant’s rights and interests under the Plan may not be assigned, pledged
or transferred.

 

  4.

Participants who leave during the plan year due to death, long-term disability,
retirement, or as the result of a reduction in force, are eligible for a
pro-rated payout of the Individual Performance component of the plan upon
termination of employment. Retirement shall be defined as termination of
employment at age 55 or older with greater than 10 years of service.

 

  5.

In the event the Participant terminates employment with the company prior to
payout, for any reason other than those set forth in item VII.4. above, the
Participant is not eligible for payout.

 

  6.

Nothing in the Plan shall confer upon any Participant the right to continue in
the employment of the Company or affect the right of the Company to terminate
the employment of any Participant.

 

  7.

It is intended that payments under the Plan qualify as short-term deferrals
exempt from the requirements of Section 409A of the Code.

 

  8.

Participants with an individual performance rating of “Not Achieved” will not be
eligible for payout, unless an exception for payment is approved by the
Compensation Committee.

 

2



--------------------------------------------------------------------------------

CASH-BASED INCENTIVE COMPENSATION PLAN

FISCAL YEAR 2020

OFFICERS AND SELECTED EXECUTIVES

LEVEL 8

 

 

APPENDIX I

CASH-BASED INCENTIVE COMPENSATION PLAN

FISCAL YEAR 2020

[***]

 

3